DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This communication is in response to the claims filed on 5/22/2020.
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “100” and “104a” have been used to designate different parts in figures 1-3 and 6.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

4.	The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the claimed limitation “the body rotates to allow insertion, locking, and removal of a field replaceable unit” (in claim 10) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
5.	Claims 2-13 are objected to because of the following informalities: “A latching mechanism” on line 1 of claims 2-13 should be replaced with “The latching mechanism”.  “A method” in claims 15-20 should be replaced with “The method”.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
6.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


7.	Claim 1 recites the limitation "the rotatable body".  There is insufficient antecedent basis for this limitation in the claim.  The Examiner interprets “the rotatable body” as “the body”.


Claim Rejections - 35 USC § 102
8.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

9.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


10.	Claims 1-4, 6, 7, 14, 15, 17, 18 and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Zhang et al. U.S. Pub. 2012/0235002 (hereinafter D1).
Regarding claim 1, D1 teaches a latching mechanism, comprising: 
a body (20 + 30; figures 1-6) having a trip-latch (30 + 36 + 344; figure 4) with a protruding portion (36; figure 4) that protrudes from the body; 
a release button (642; figure 4) coupled to a release shaft (626; figure 4) disposed inside the body; and 
5a holding edge (643; figure 6) disposed on the release shaft (626), the holding edge engaging the trip- latch (30) to maintain the release button in a depressed position (shown in figure 8), wherein the holding edge (643) disengages the trip-latch (30) to place the release button (642) in a non-depressed position (shown in figure 6) in response to urging the protruding portion (36) of the trip latch toward the rotatable body.  

Regarding claim 2, D1 also teaches the latching mechanism, according to claim 1, further comprising: 10a spring (68; figure 6) coupled to the release shaft (626) that urges the release button to a non- depressed position (see figure 6).  

Regarding claim 3, D1 also teaches the latching mechanism, according to claim 1, further comprising: a spring (50; figure 8) coupled (indirectly coupled) to the protruding portion of the trip-latch that urges the trip-latch to protrude from the body.  
Regarding claim 154, D1 also teaches the latching mechanism, according to claim 1, wherein a non-protruding portion (the center portion of 36; figure 6) of the trip- latch engages the holding edge.  

Regarding claim 6, D1 also teaches the latching mechanism, according to claim 4, wherein the release shaft (626; figure 4) includes a slope 20edge (see figure 4) opposite to the holding edge (643) that engages (indirectly engages) the non-protruding portion of the trip- latch.  

Regarding claim 7, D1 also teaches the latching mechanism, according to claim 6, wherein the slope edge engages the non- protruding portion of the trip-latch to allow the release shaft (626) to move until the holding edge engages the trip-latch to maintain the release button in the depressed position (see figure 4).  

Regarding claim 14, D1 teaches a method of operating a latching mechanism, comprising: 
pressing a release button (642; figures 1-6) to unlock a body (20 + 30; figures 1-7) of the latching mechanism; 
the release button remaining in a depressed position (shown in figure 8) when no pressure is applied to 20the release button; and 
urging a protruding portion (36; figures 1-6) of a trip-latch mechanism (30; figure 4) disposed in the body toward the body (20 + 30) to cause the release button to move to a non-pressed position (shown in figure 6).  

Regarding claim 15, D1 also teaches the method, according to claim 14, wherein the protruding portion (36) is urged toward the body by moving the body to a location that releases a field replaceable unit (100; figure 4) from an electrical enclosure (10; figure 4).
  
Regarding claim 17, D1 also teaches a method, according to claim 14, wherein a spring (50; figure 4) coupled to the protruding portion of the trip-latch urges the trip-latch to protrude from the body.  

Regarding claim 18, D1 also teaches the method, according to claim 14, wherein a non-protruding portion (the center part of 36) of the trip-latch 10engages a holding edge (643; figure 6) of a release shaft (626; figure 6) disposed in the body and coupled to the release button.  

Regarding claim 20, D1 also teaches the method, according to claim 18, wherein the release shaft (626; figure 6) includes a slope edge (see figure 6) 15opposite to the holding edge (643) that engages the non-protruding portion of the trip-latch.
Allowable Subject Matter
11.	Claims 5, 8-13, 16 and 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Regarding claim 5, the prior arts of record fail to teach, disclose or suggest a latching mechanism, according to claim 4, wherein a pivot point is provided between the protruding portion of the trip-latch and the non-protruding portion of the trip-latch.  

Regarding claim 8, the prior arts of record fail to teach, disclose or suggest a latching mechanism, according to claim 1, wherein the release shaft includes a notch that engages a chassis latch pin to maintain the latching mechanism in a locked position.  

Regarding claim 16, the prior arts of record fail to teach, disclose or suggest a method, according to claim 14, wherein a rigid slide coupled to the body translates 5rotational motion of the body to rotational motion of a grabber having a slot that captures a portion of the field replaceable unit.  

Regarding claim 19, the prior arts of record fail to teach, disclose or suggest the method, according to claim 18, wherein a pivot point is provided between the protruding portion of the trip-latch and the non-protruding portion of the trip-latch.  

					Conclusion
12.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUNG Q DANG whose telephone number is (571)272-3069. The examiner can normally be reached M-F 10-6PM..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jayprakash Gandhi can be reached on 5712723740. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

HUNG Q. DANG
Examiner
Art Unit 2835



/JAMES WU/Primary Examiner, Art Unit 2841